DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of prior U.S. Patent No. 11003483. This is a statutory double patenting rejection.

Instant Application
11003483 Patent
1. A system, comprising: one or more computing devices; wherein the one or more computing devices include instructions that upon execution on or across one or more processors cause the one or more computing devices to: obtain an indication of a machine image, wherein in accordance with a configuration setting, a remote storage device is to be accessed from a virtualization host over a network during a launch procedure of at least some compute instances launched using the machine image; determine, based at least in part on analysis of the machine image, one or more launch acceleration parameters for the machine image, including (a) a write-back cache size and (b) a caching interval; allocate one or more memory buffers for a local write-back cache of a virtualization host at which the machine image is to be used to launch a compute instance, wherein the one or more memory buffers are incorporated within a virtualization offloading card linked to a primary processor of the virtualization host via a peripheral interconnect, and wherein the amount of memory allocated for the one or more memory buffers is based at least in part on the write- back cache size; in response to a particular write request directed to a remote storage device from the virtualization host prior to an expiration of the caching interval, (a) store a payload of the particular write request in a buffer of the one or more memory buffers, and (b) provide an indication of completion of the particular write request without obtaining an acknowledgement that the payload has also been stored at the remote storage device; and subsequent to a determination that the caching interval has expired, (a) release the one or more memory buffers and (b) cause a payload of another write request directed to the remote storage device during the launch procedure to be transmitted to the remote storage device without caching the payload of the other write request.

2. The system as recited in claim 1, wherein the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: obtain a request, via one or more programmatic interfaces, to accelerate the launch procedure, wherein the one or more memory buffers are allocated in response to the request.

3. The system as recited in claim 1, wherein the analysis of the machine image comprises measurements of one or more input/output operations during a launch of another compute instance using the machine image.

4. The system as recited in claim 1, wherein during the analysis of the machine image, the caching interval is determined based at least in part on a detection of a restart of the compute instance.

5. The system as recited in claim 1, wherein the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: determine whether the machine image has previously been used to launch one or more other compute instances at the virtualization host, wherein the one or more memory buffers are allocated for the local write-back cache in response to a determination that the machine image has not been used previously to launch one or more compute instances at the virtualization host.

6. A method, comprising: performing, at one or more computing devices: allocating one or more memory buffers to a write-back cache at a virtualization host, wherein the amount of memory allocated for the one or more memory buffers is based at least in part on a cache size parameter associated with a launch procedure of a compute instance of the virtualization host; in response to a particular write request directed to a remote storage device during the launch procedure, (a) storing a payload of the particular write request in a buffer of the one or more buffers, and (b) providing an indication of fulfillment of the particular write request without obtaining an acknowledgement that the payload has been propagated to the remote storage device; and subsequent to determining that a criterion for terminating write-back caching of the launch procedure has been met, causing a payload of another write request directed to the remote storage device to be transmitted to the remote storage device without storing the payload of the other write request at the one or more memory buffers.

7. The method as recited in claim 6, further comprising performing, at the one or more computing devices: obtaining a request, via one or more programmatic interfaces, to accelerate the launch procedure, wherein the one or more memory buffers are allocated in response to the request.

8. The method as recited in claim 6, further comprising performing, at the one or more computing devices: obtaining one or more performance measurements associated with a launch of another compute instance; and utilizing the set of performance measurements to determine the amount of memory to be allocated for the one or more memory buffers.

9. The method as recited in claim 6, further comprising performing, at the one or more computing devices: identifying, based at least in part on analysis of a launch of another compute instance, the criterion for terminating write-back caching.

10. The method as recited in claim 9, wherein identifying the criterion for terminating write-back caching comprises one or more of: (a) selecting a time interval after which write-back caching is to be terminated, or (b) identifying an event, such that a detection of an occurrence of the event during the launch procedure is to be used as an indicator that write-back caching is to be terminated.

11. The method as recited in claim 6, wherein the compute instance is launched using a first virtual machine image, the method further comprising performing, at the one or more computing devices: storing, corresponding to the first virtual machine image, a first set of launch acceleration parameters, including the amount of memory to be allocated for the one or more buffers; and storing, corresponding to a second virtual machine image, a second set of launch acceleration parameters, including a different amount of memory to be allocated for one or more buffers of a write-back cache to be configured for a compute instance to be launched via the second virtual machine image.

12. The method as recited in claim 6, further comprising performing, at the one or more computing devices: increasing, prior to terminating the write-back caching during the launch procedure, a rate at which write payloads stored in the write-back cache are propagated to the remote storage device.

13. The method as recited in claim 6, wherein the one or more memory buffers are incorporated within a card attached to a primary processor of the virtualization host via a peripheral interface.

14. The method as recited in claim 13, wherein the card comprises one or more systems-on-chip (SOCs) configured to perform offloading of a virtualization management operation from the primary processor.

15. The method as recited in claim 6, further comprising performing, at the one or more computing devices: configuring a root file system of the compute instance at the first remote storage device, wherein configuring the root file system comprises the particular write.

16. One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause one or more computer systems to: receive a request to initiate a launch procedure to configure a compute instance at a virtualization host, wherein the compute instance is configured to access a remote storage device over a network; allocate a memory buffer of the virtualization host as a write-back cache for use during at least a portion of the launch procedure; in response to a particular write request directed to the remote storage device during the portion of the launch procedure, (a) store a payload of the particular write request in the memory buffer, and (b) provide an indication of fulfillment of the particular write request independently of obtaining an acknowledgement that the payload has been propagated to the remote storage device; and subsequent to the portion of the launch procedure, cause a payload of another write request directed to the remote storage device to be transmitted to the remote storage device.

17. The one or more non-transitory computer-accessible storage media as recited in claim 16, wherein the remote storage device is configured within a network- accessible storage service, wherein the one or more non-transitory computer-accessible storage media store further program instructions that when executed on or across the one or more processors further cause one or more computer systems to: transmit, to the network-accessible storage service, from an asynchronous write propagation manager of the write-back cache, a request to store the payload of the particular write; and obtain, at the asynchronous write propagation manager, an indication that the payload of the particular write has been stored at the network-accessible storage service in accordance with a replication count setting of the network-accessible storage service.

18. The one or more non-transitory computer-accessible storage media as recited in claim 16, storing further program instructions that when executed on or across the one or more processors further cause one or more computer systems to: cause a reduction of the replication count setting during at least a portion of the launch procedure.

19. The one or more non-transitory computer-accessible storage media as recited in claim 16, storing further program instructions that when executed on or across the one or more processors further cause one or more computer systems to: in response to the determination that a criterion for terminating write-back caching of the launch procedure has been met, release the memory buffer.

20. The one or more non-transitory computer-accessible storage media as recited in claim 16, storing further program instructions that when executed on or across the one or more processors further cause one or more computer systems to: determine a cache flush rate limit parameter associated with the launch procedure; and in accordance with the cache flush rate limit parameter, one or more write payloads stored in the memory buffer to the remote storage device.

21. The one or more non-transitory computer-accessible storage media as recited in claim 16, wherein the indication of fulfillment of the particular write request is provided to a software process or thread implementing at least the portion of the launch procedure.

1. A system, comprising: one or more processors and memory including instructions that upon execution on or across the one or more processors cause the one or more processors to: obtain an indication of a machine image, wherein in accordance with a configuration setting, a remote storage device is to be accessed from a virtualization host over a network during a launch procedure of at least some compute instances launched using the machine image; determine, based at least in part on analysis of the machine image, one or more launch acceleration parameters for the machine image, including (a) a write-back cache size and (b) a caching interval; allocate one or more memory buffers for a local write-back cache of a virtualization host at which the machine image is to be used to launch a compute instance, wherein the one or more memory buffers are incorporated within a virtualization offloading card linked to a primary processor of the virtualization host via a peripheral interconnect, and wherein the amount of memory allocated for the one or more memory buffers is based at least in part on the write-back cache size; in response to a particular write request directed to a remote storage device from the virtualization host prior to an expiration of the caching interval, (a) store a payload of the particular write request in a buffer of the one or more memory buffers, and (b) provide an indication of completion of the particular write request without obtaining an acknowledgement that the payload has also been stored at the remote storage device; and subsequent to a determination that the caching interval has expired, (a) release the one or more memory buffers and (b) cause a payload of another write request directed to the remote storage device during the launch procedure to be transmitted to the remote storage device without caching the payload of the other write request.

2. The system as recited in claim 1, wherein the instructions upon execution on or across the one or more processors further cause the one or more processors to: obtain a request, via one or more programmatic interfaces, to accelerate the launch procedure, wherein the one or more memory buffers are allocated in response to the request.

3. The system as recited in claim 1, wherein the analysis of the machine image comprises measurements of one or more input/output operations during a launch of another compute instance using the machine image.

4. The system as recited in claim 1, wherein during the analysis of the machine image, the caching interval is determined based at least in part on a detection of a restart of the compute instance.

5. The system as recited in claim 1, wherein the instructions upon execution on or across the one or more processors further cause the one or more processors to: determine whether the machine image has previously been used to launch one or more other compute instances at the virtualization host, wherein the one or more memory buffers are allocated for the local write-back cache in response to a determination that the machine image has not been used previously to launch one or more compute instances at the virtualization host.

6. A method, comprising: performing, at one or more computing devices: allocating one or more memory buffers to a write-back cache at a virtualization host, wherein the amount of memory allocated for the one or more memory buffers is based at least in part on a cache size parameter associated with a launch procedure of a compute instance of the virtualization host; in response to a particular write request directed to a remote storage device during the launch procedure, (a) storing a payload of the particular write request in a buffer of the one or more buffers, and (b) providing an indication of fulfillment of the particular write request without obtaining an acknowledgement that the payload has been propagated to the remote storage device; and subsequent to determining that a criterion for terminating write-back caching of the launch procedure has been met, causing a payload of another write request directed to the remote storage device to be to the remote storage device without storing the payload of the other write request at the one or more memory buffers.

7. The method as recited in claim 6, further comprising performing, at the one or more computing devices: obtaining a request, via one or more programmatic interfaces, to accelerate the launch procedure, wherein the one or more memory buffers are allocated in response to the request.

8. The method as recited in claim 6, further comprising performing, at the one or more computing devices: obtaining one or more performance measurements associated with a launch of another compute instance; and utilizing the set of performance measurements to determine the amount of memory to be allocated for the one or more memory buffers.

9. The method as recited in claim 6, further comprising performing, at the one or more computing devices: identifying, based at least in part on analysis of a launch of another compute instance, the criterion for terminating write-back caching.

10. The method as recited in claim 9, wherein identifying the criterion for terminating write-back caching comprises one or more of: (a) selecting a time interval after which write-back caching is to be terminated, or (b) identifying an event, such that a detection of an occurrence of the event during the launch procedure is to be used as an indicator that write-back caching is to be terminated.

11. The method as recited in claim 6, wherein the compute instance is launched using a first virtual machine image, the method further comprising performing, at the one or more computing devices: storing, corresponding to the first virtual machine image, a first set of launch acceleration parameters, including the amount of memory to be allocated for the one or more buffers; and storing, corresponding to a second virtual machine image, a second set of launch acceleration parameters, including a different amount of memory to be allocated for one or more buffers of a write-back cache to be configured for a compute instance to be launched via the second virtual machine image.

12. The method as recited in claim 6, further comprising performing, at the one or more computing devices: increasing, prior to terminating the write-back caching during the launch procedure, a rate at which write payloads stored in the write-back cache are propagated to the remote storage device.

13. The method as recited in claim 6, wherein the one or more memory buffers are incorporated within a card attached to a primary processor of the virtualization host via a peripheral interface.

14. The method as recited in claim 13, wherein the card comprises one or more systems-on-chip (SOCs) configured to perform offloading of a virtualization management operation from the primary processor.

15. The method as recited in claim 6, further comprising performing, at the one or more computing devices: configuring a root file system of the compute instance at the first remote storage device, wherein configuring the root file system comprises the particular write.

16. One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause one or more computer systems to: receive a request to initiate a launch procedure to configure a compute instance at a virtualization host, wherein the compute instance is configured to access a remote storage device over a network; allocate a memory buffer of the virtualization host as a write-back cache for use during at least a portion of the launch procedure; in response to a particular write request directed to the remote storage device during the portion of the launch procedure, (a) store a payload of the particular write request in the memory buffer, and (b) provide an indication of fulfillment of the particular write request independently of obtaining an acknowledgement that the payload has been propagated to the remote storage device; and subsequent to the portion of the launch procedure, cause a payload of another write request directed to the remote storage device to be transmitted to the remote storage device.

17. The one or more non-transitory computer-accessible storage media as recited in claim 16, wherein the remote storage device is configured within a network-accessible storage service, wherein the one or more non-transitory computer-accessible storage media store further program instructions that when executed on or across the one or more processors further cause one or more computer systems to: transmit, to the network-accessible storage service, from an asynchronous write propagation manager of the write-back cache, a request to store the payload of the particular write; and obtain, at the asynchronous write propagation manager, an indication that the payload of the particular write has been stored at the network-accessible storage service in accordance with a replication count setting of the network-accessible storage service.

18. The one or more non-transitory computer-accessible storage media as recited in claim 16, storing further program instructions that when executed on or across the one or more processors further cause one or more computer systems to: cause a reduction of the replication count setting during at least a portion of the launch procedure.

19. The one or more non-transitory computer-accessible storage media as recited in claim 16, storing further program instructions that when executed on or across the one or more processors further cause one or more computer systems to: in response to the determination that a criterion for terminating write-back caching of the launch procedure has been met, release the memory buffer.

20. The one or more non-transitory computer-accessible storage media as recited in claim 16, storing further program instructions that when executed on or across the one or more processors further cause one or more computer systems to: determine a cache flush rate limit parameter associated with the launch procedure; and in accordance with the cache flush rate limit parameter, one or more write payloads stored in the memory buffer to the remote storage device.

21. The one or more non-transitory computer-accessible storage media as recited in claim 16, wherein the indication of fulfillment of the particular write request is provided to a software process or thread implementing at least the portion of the launch procedure.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5 are rejected under 35 U.S.C. 101. 
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  

As per claim 1, “one or more computing devices” (under BRI) can be SW per se.  [0084] of the spec recites: “In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number).”  This language is open ended.  

Applicant is encouraged to claim a HW construct such as memory and/or CPU to overcome the rejection.  

All dependent claims (not mentioned above) are rejected by virtue of base claim.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10528116 teaches: a method for determining a memory location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196